To compel the raising of a tax to pay certain highway orders.
Granted in part January 19, 1881.
*1367Held, that certain of the orders, which were issued for the building of a bridge, were issued without authority, and the application was denied as to such orders; that inasmuch as it did not affirmatively appear that the highway commissioners were authorized to issue certain of the orders, it must be assumed that no authority existed; that in a mandamus proceeding, to enforce the payment of money, as in any other, the claimant must make out Ms own case, unless it is admitted expressly or by implication; the burden is not on the respondent to show that the judgment is illegal.
The court has plenary jurisdiction in mandamus and will grant relief where a case is made out in part, even if it fails in other respects.